Citation Nr: 0324415	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinea cruris, 
claimed as a rash in the groin area.

2.  Service connection for a right ankle disability.

3.  Service connection for a cervical spine disability.

4.  Service connection for a low back disability.

5.  Service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980.

A January 1986 RO rating decision denied service connection 
for tinea cruris.  In January 1986, the veteran was notified 
of this RO determination and he did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for tinea cruris and he 
submitted claims for service connection for a right ankle 
condition, low back disorder, cervical spine disability, and 
right knee condition.  This appeal came to the Board of 
Veterans' Appeals (Board) from a February 1998 RO rating 
decision that determined no new and material evidence had 
been received to reopen the claim for service connection for 
tinea cruris and that denied the claims for service 
connection for a right ankle disability, cervical spine 
condition, low back disorder, and right knee condition as not 
well grounded.

In 2002 and 2003, the Board undertook additional development 
on the issues listed on the first page of this remand, 
pursuant to authority under 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

In May 2003, the veteran underwent VA examinations of his 
joints and skin pursuant to development undertaken by the 
Board.  In 2003, the Board returned the reports of those 
examinations to the VA medical facility where the 
examinations were performed, the VA Medical Center (VAMC) in 
Durham, North Carolina, in order to obtain additional 
information.  A review of the record does not show receipt of 
the information requested by the Board from this VA medical 
facility.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim and eliminated the concept of a well-
grounded claim.  Guidelines for the implementation of the 
VCAA that amended VA regulations were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of Veterans Claims 
Assistance Act of 2000 letters was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  In light of this decision, the Board 
may no longer consider evidence obtain on its own development 
unless initial consideration of it has been waived by the 
veteran or representative.

When the February 2002 development memorandum was issued, the 
claims file included an envelope of service medical records 
and two manila envelopes identified as veteran's medical 
evidence, exhibits A to M and M to U.  These are no longer 
with the file and should be reassociated.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to locate the 
service medical records folder and two 
evidence folders mentioned above.  If 
these cannot be located, the veteran 
should be asked for copies of his 
evidence and exhibits.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to reopen and substantiate his 
claim for tinea cruris, claimed as a rash 
in the groin area, and to substantiate 
his claims for service connection for a 
right ankle disability, a cervical spine 
condition, a low back disorder, and a 
right knee disability.  This notice 
should advise the veteran of the evidence 
he must submit and of the evidence VA 
will try to obtain.

3.  The RO should obtain the opinions 
requested by the Board in 2003 from the 
VAMC in Durham, North Carolina, for 
inclusion in the record.  If those 
opinions have not been prepared, the 
veteran's claims folder should be 
returned to the examiners who conducted 
the May 2003 VA joint and skin 
examinations for the requested 
information.  The examiner who conducted 
the orthopedic examination or appropriate 
substitute should indicate review of the 
evidence in the veteran's claims folder 
and determine the extent of any cervical 
spine disability and provide opinions as 
to the etiology of any right ankle, low 
back, right knee, and cervical spine 
disabilities found, including whether 
such conditions are at least as likely as 
not related to an incident of service or 
condition treated in service.  If it is 
determined that a condition preexisted 
the veteran's entry into service, the 
examiner or appropriate substitute should 
give a fully reasoned opinion as to 
whether or not the pre-service condition 
increased in severity during service.  
The examiner or appropriate substitute 
should support the opinions by discussing 
medical principles as applied to the 
evidence in the veteran's case.  If the 
requested opinions cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

The examiner who conducted the 
dermatological examination recommended 
biopsy of a lesion on the veteran in 
order to be certain of the skin condition 
found.  The recommended biopsy was not 
performed because the veteran declined 
further diagnostic procedures.  The 
claims folder should be returned to this 
examiner or appropriate substitute for 
preparation of an addendum to the report 
of the examination that indicates review 
of the evidence in the veteran's claim 
folder and provides an opinion as to the 
etiology of any skin condition found, 
including whether it is at least as 
likely as not related to an incident of 
service or condition treated in service.  
If it is determined that the condition 
preexisted the veteran's entry into 
service, the examiner or appropriate 
substitute should give a fully reasoned 
opinion as to whether or not the pre-
service skin condition increased in 
severity during service.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

3.  After the above development, the RO 
should review all the relevant evidence 
received since issuance of the statement 
of the case to the veteran.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


